Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John P. Murtaugh on 12/2/21.
The application has been amended as follows: 
A. 	claim 1 is amended to read as follow:
“A device for laparoscopic surgical operations, comprising two distinct structures assembled together, formed by an elongated, ribbon-like, soft, but durable body (2), and by a retaining element (5) suitable to be slidably fitted on said body, being said device configured to be used to move an organ or viscera and is applicable through a duct (3) in which a control member slides (4), and which can be removed together with the control member after that the device is positioned, being said device designed to not require the use of a dedicated trocar access to the abdominal pockets for the introduction of an external handpiece; wherein said body is arranged to accommodate in its interior a removable spring (M) along its length and, for this purpose, the spring can be either adapted to the rod (Ma), or to the handle (Mb), which is helpful for the extraction of said spring (M) that should be filiform, accessing from the proximal end of said body and continuing to the distal end without puncturing it and tending to resiliently assume a form at least partially annular, for transmitting said shape to at least a distal portion (2 ') of said body, being said spring (M) useful to surround the organ or the bowels and to bring the distal end of said body (2a) to the distal portion (2') of the same element or the retaining body (5).”

B.	claim 2 is cancelled.
the closest prior art examiner found was Hart et al   (US. 5782839), wherein Hart discloses the claimed invention except that  said body is arranged to accommodate in its interior a removable spring along its length and, for this purpose, the spring can be either adapted to the rod, or to the handle , which is helpful for the extraction of said spring that should be filiform, accessing from the proximal end of said body and continuing to the distal end without puncturing it and tending to resiliently assume a form at least partially annular, for transmitting said shape to at least a distal portion of said body, being said spring useful to surround the organ or the bowels and to bring the distal end of said body to the distal portion of the same element or the retaining body, therefore the present invention is allowable over the prior art of Hart.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775